         Case 1:18-cv-08416-CM Document 21 Filed 12/17/19 Page 1 of 8
                                                                          -          •      ~     • -        .........- - - - "        .• l.
                                                                    - ,, ,~ n
                                                                     ;-~,.Ju~~
                                                                                     c·'        , ·1
                                                                                     L..:'t .Ll ..... ..J.                                 II
                                                                    I' ,,t -~"i
                                                                            _('\_,
                                                                                 I
                                                                                   •;, ~-7 ·1 ,c'T
                                                                                     .._t ,. ...... J



                                                                  \; [L:~;~; :~~NICALLY FILED I
 UNITED STATES DISTRICT COURT                                     ! >'0''"•
                                                                  ,'. . , ~ '.: ,-, -T
                                                                                                    ~ !
                                                                                                   I)/ [ Otl ,:
 SOUTHERN DISTRICT OF NEW YORK                                                  , i: J11_/ . .               ~: _ _ ~             d   J_ :;
 ---------------------·---~----------•-----·--------·-··------------- X


TYQUAN SMITH,
                                                                              STIPULATION OF
                                                           Plaintiff:         CONFIDENTIALITY AND
                                                                              .PROTECTIVE ORDER
                              -against-
                                                                              18-CV-08416 (CM)
THE CITY OF NEW YORK; WARDEN JOHN/JANE
DOE# l; SUPERVISOR C.O. JOHN/JANE DOE# 1-2;
CAPTAIN ISLER; Shield No. 929; CAPTAIN JOHN DOE
#1; C.O. CHARLES, Shield No. 7619; C.O. LEE;
CAPTAIN JEFFRIES C.O. JOHN/JANE DOES# 1-10; the
individual defendant(s) sued individually and in their
official capacities,

                                                       Defendants.



                 WHEREAS, pursuant to Rule 26 of the Federal Rules of Civil Procedure,

 defendant the City of New York ("Defendant") intends to produce to plaintiff Tyquan

 Smith (''Plaintiff") certain documents in the above-captioned action that it deems and/or

 may deem to be confidential, private, andior subject to a law enforcement and/or

 governmental privilege andior other applicable privileges, or otherwise inappropriate for

 public disclosure; and

                 WHEREAS, Defendant objects to the production of those documents unle..,s

appropriate protection for their confidentiality is assured;

                 WHEREAS, good cause therefore exists for the entry of an Order pursuant to

Rule 26(c) of the Federal Rules of Civil Procedure~

                 NOW, THEREFORE, IT IS HEREBY STTPULATED AND AGREE.D, by

and between the attorneys for plaintiff and defendant as follows:



       l 8-CV-08416 (CM) currently pending in the Southern District of New York.
        Case 1:18-cv-08416-CM Document 21 Filed 12/17/19 Page 2 of 8




                2.      As used herein, without waiving the right to later interpose objections

concerning these documents, "Confidential Materials" shall mean:

                a)   Any disciplinary records from the New York City Department of Correction
                     (hereinafter "DOC") or any other governmental agency;

                b)   Any photographs, video, or audio recordings made in the course of a DOC
                     investigation;

               c)    DOC's investigative file related to this Action;

               d)    Other documents and information that may in good faith, during the
                     pendency of this litigation, be designated Confidential Materials by
                     Defendant or the (',0urt.

               3.      The documents and infonnation as defined in Paragraph 2 shall not be

di-emed Confi<lenlial Matc:.rials to the extent, and only to the extent, that they are (a) lawfully

obtained by Plaintiff by subpoena or pursuant to the New York Freedom of Information Law

("FOIL"); or (b) are otherwise publicly available.

               4.      Defendant shall designate m good faith particular documents as

Confidential Materials by labeling such documents "Confidential" and/or by designating such

documents by Bates number in a writing directed to Plaintiff. Defendant shall have a reasonable

time to inspect and designate as Confidential Materials documents sought from third-parties.

               5.      Any documents produced by a non-party pursuant to a subpoena in this

Action and that are designated as Confidential Materials by Defendant shall be governed by the

terms of this Stipulation of Confidentiality and Protective Order.

               6.      Defendant reserves the right to designate any document confidential

pursuant to this agreement if necessary after production of such documents to Plaintiff.

               7.      Inadvertent production of any document or information which is

privi.leged, confidential, and/or was prepared for or in anticipation of litigation, or is otherwise

immune from discovery, shall not constitute a waiver of any privilege or confidentiality or of any
        Case 1:18-cv-08416-CM Document 21 Filed 12/17/19 Page 3 of s




other ground for objecting to discovery with respect to that document, or its subject matter, or the

infonnation contained therein, or of Defendant's right to object to the use of any such document

or the infonnation contained therein during any proceeding in this litigation or othenvise.

               8.       If Plaintiff objects to the designation of particular documents as

Confidential Mateiials, Plaintiff shall state such objection in writing to Defenpant, and the

parties shall endeavor in good foith to resolve such objection.         If such objection cannot be

resolved 1 then, within fifteen (15) days of receiving Defendanf s response to Plaintiffs

objections, Plaintiff shall seek judicial intervention. Any such materials or infonnation shall

remain Confidential Materials until the parties resolve the objection or there is a resolution of the

designation by the Court.

               9.      Plaintiff shall not use the Confidential Materials for any purpose other

than for the preparation or presentation of Plaintiff's case in this Action.

                IO.    Plaintiff shall not disclose the Confidential Materials to any person not a

member of the staff of his law office, except under the following conditions:

                       a.      Disclosure may be made only if necessary to the preparatiqn or
                               presentation of Plaintiff's case in this action, to those individuals
                               described in the subparagraphs below.

                       b.      Disclosure before trial may be made only to the Plaintiff, to an
                               expert who has been retained or specially employed by Plaintiff in
                               anticipation of litigation or preparation for this action, to a witness
                               at deposition, or to the Court.

                       c.      Before any disclosure is made to a person listed in subparagraph
                               (b) above (other than to the Court), Plaintiff shall provide each
                               such person with a copy of this Stipulation of Confidentiality and
                               Protective Order for review, and such person shall consent in
                               writing, in the form annexed hereto as Exhibit A, not to use the
                               Confidential Materials for any purpose other than in connection
                               with the prosecution of this case and not to further disclose the
                               Confidential Materials except in testimony taken in this case.
                               Plaintiff's counsel shall retain the signed. consent and furnish a
                               copy of same to Defendant's attorneys upon request at a deposition
                               or immediately before trial, although the name of an expert that
                                                 . 3.
         Case 1:18-cv-08416-CM Document 21 Filed 12/17/19 Page 4 of s




                                Plaintiff's attorney does not intend to call as a trial witness may be
                                redacted from such consent before it is produced.

                11.     Deposition testimony concerning any Confidential Materials which

reveals the contents of such materials shall be deemed confidential, and the transcript of such

testimony, together with any exhibits referred to therein, shall be separately bound, with a cover

page prominently marked "CONFIDENTIAL." Such portion of the transcript shall be deemed to

be Confidential Materials within the meaning of this Stipulation of Confidentiality and Protective

Order.

                12.     lf Plaintiff seeks to file papers with the Court that incorporate,Confidential

Materials, or reveal the contents thereof, he shall first make an application to the Court for

permission to file under seal the specific portions of those papers disclosing Confidential

Materials and shall indicate whether Defendant objects to that request. No materials shall be

filed under seal unless the Court has issued an Order approving the filing, in which event the

filing shall follow the District Court rules applicable to filing under seal.

                13.    Where the confidential infonnation is not material to issues addressed in

court submissions and the parties agree in writing that the redaction of personal, confidential

and/or identifying information would be sufficient to protect the interests of parties or non-

parties, Plaintiff may file redacted documents without further order of the Court.

               14.     Within 30 days after the termination of this Action, including: any appeals,

the Confidential Materials, including all copies, notes, and other materials containing or refening

to information derived therefrom (other than the Court's copies of such materials), shall be

returned to Defendant's attorneys or 1 upon Defendant's attorneys' consent, destroyed (except as

to privileged material which shall be destroyed), and all per.sons who possessed such materials

shall verify their return or destruction by affidavit furnished to Defendant's attorneys.

Notwithstanding this provision, Plaintiff may retain a copy of aH pleadings, motion papers,
                                                 . 4.
        Case 1:18-cv-08416-CM Document 21 Filed 12/17/19 Page 5 of 8




transcripts, expert reports, legal memoranda, correspondence, or work product, even if such

materials contain Confidential Materials, so Jong as appropriate safeguards (at least as stringent

as those used to protect the party's own information of like nature) are imposed to prevent the

use of any copies for any other purpose.        Confidential Materials which were uploaded to a

database or review platform, including any backups, and which cannot reasonably be deleted,

must be quarantined and secured to prohibit access to the Confidential Materials.

                  15.   This Stipulation will survive the termination of the litigation and will

continue to be binding upon all persons to whom Confidential Materials are produced or

disclosed.   All docwrients or information that has been deemed· confidential pursuant to this

Order, including nll copies and non~oonforming copies thereof, shall remain confidential for oJJ

time.   Once the Action has been resolved, including all appeals, the Confidential Materials,

including all copies and non-conforming copies thereof, shall not be used by Plaintiff, or anyone

receiving confidential documents pursuant to paragraph 10 herein, for any purpose without prior

Court approval.

                16.     This Stipulation shall be binding upon the parties imme<liately upon

signature and shall be submitted to the Court for entry as an Order.

                I 7.    The terms of this Stipulation and Protective Order shall be binding upon

all current and future parties to this Action and their counsel.

               18.      Nothing in this Stipulation and Protective Order shall be construed to limit
       Case 1:18-cv-08416-CM Document 21 Filed 12/17/19 Page 6 of 8




Defendant's use of the Confidential Materials in any manner.


Dated:~'~                         ,209.
 New York, New York



ADAMS & COMMISSIONG LLP                               JAMES E. JOHNSON
A ttomey for Plaintiff                                Corporation Counsel of the City ofNew York
65 Broadway, Suite 1603                               Attorney for Defendant
New York, NY 10006                                    100 Church Street
                                                      New York, New York 10007




By: - · - - - - - - · - - - -
    Martin E. Adams, Esq.




                                                      s~°.lk_
                                                      io~OLLEEN McMAHON
                                                      UNITED STATES DISTRICT JUDGE
        Case 1:18-cv-08416-CM Document 21 Filed 12/17/19 Page 7 of s




      THE FOLLOWING ADDENDUM IS DEEMED INCORPORATED INTO THE
           PARTIES' STIPULATION AA'D CONF'IDENTIALITY ORDER

        The parties understand that the Court's "so ordering" of this stipulation does not make the

Court a party.. to. the stipulation. or. imply that the Court agrees. that documents designated as

"Confidential" by the parties are in fact confidential.

        It has been this Court's consistent experience that confidentiality stipulations are abused

by pruties and that much material that is not truly confidential is designated as such. The Court

does not intend to be a party to such practices. The Court operates under a presumption that the

entire record should be publicly available.

       The Court does not ordinarily tlle decisions under seal or redact material from them. If

the Court issues a decision in this case that refers to "confidential" material under this

stipulation, the decision will not be published fur ten days. The parties must, within that ten-day

period, identify to the Court any portion of the decision that one or more of them believe should

be redacted, provide the Court vvith the purportedly confidential material, and explain why that

material is truly confidential. The Court will then determine whether the material is in fact

genuinely deserving of confidential treatment. The Court 'W'ill only redact portions of a publicly

available decision if it concludes that the material discussed is in fact deserving of such

treatment. The Court's decision in this regard is final.

       If this addendum is acceptable to the parties, the Court will sign their proposed

confidentiality stipulation, subject to the addendum.      lf this addendum is not acceptable, the

Court will not sign the stipulation, and should allegedly confidential material be produced, the

parties will be referred to the magistrate judge for a document by document review and decision

on whether that document should be subject to c-0nfidential treatment.




                                                .'/.
       Case 1:18-cv-08416-CM Document 21 Filed 12/17/19 Page 8 of 8




                                           ,;e]g;{IBIT A

The undersigned hereby acknowledges thats/he has read the Stipulation of Confi:dentiality and

Protective Order dated _____ 2019, entered into the action entitled Tvquan Smith v. City

of New York,   al   al,, 18-CV-08416 (CM), and understands the terms thereof. The undersigned

agrees not to use the Confidential Materials defined therein for any purpose other· than in

connection with the prosecution of this case, and will not further disclose the Confidential

Materials except in testimony taken in this case.




Date: _ _ _ _ _ _ __                                  Signature: _ _ _ _ __



                                                      Print Name:
                                                                    ----------
                                                      Occupation: _ _ _ _ _ _ _ _ _ __




                                               .s .
